91 F.3d 156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Frank FERNANDEZ, Defendant-Appellant.
No. 95-10058.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 13, 1996.Decided July 10, 1996.

1
Before:  SCHROEDER, HAWKINS, Circuit Judges, and FITZGERALD,* District Judge.


2
MEMORANDUM**


3
Frank Fernandez appeals his guilty plea conviction and sentence imposed under the Sentencing Guidelines for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841.  Fernandez contends that the government breached his plea agreement by requesting a 210 month sentence after implying to seek no more than the 120 month mandatory minimum.  The notice of appeal was timely filed and we have jurisdiction under 28 U.S.C. § 1291.


4
Fernandez raises the alleged breach of his plea agreement for the first time on appeal.  At his change of plea hearing Fernandez was repeatedly asked by the court whether he understood his plea and whether he understood that the guideline range would not be known to the court until the completion of the presentence report.  Fernandez stated that he understood.  At his sentencing Fernandez stated that he was familiar with the presentence report and had no objections to its factual findings or guidelines computations.  In his sentencing statement Fernandez requested that the court consider his youthful lack of guidance and sentence him outside his guideline range.  Fernandez later stated that he was satisfied with his attorneys.  The district court adopted the presentence report's factual conclusions and guideline range and imposed a sentence of 210 months.  Upon hearing his sentence, Fernandez only commented that he had made a mistake, was sorry to his wife, and desired to be incarcerated at Lompoc.


5
Fernandez failed to raise the breach of the plea agreement in the district court, and we will not consider his claim of breach for the first time on appeal.  United States v. Robertson, 52 F.3d 789, 791-92 (9th Cir.1994).


6
AFFIRMED.



*
 The Honorable James M. Fitzgerald, Senior U.S. District Judge for the District of Alaska, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3